El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Recurre ante nos Guayama Health Management, Inc. (en adelante Guayama Health) para cuestionar la jurisdicción de la Junta de Relaciones del Trabajo de Puerto Rico (en ade-lante Junta) y su determinación de que la empresa recu-rrente incurrió en prácticas ilícitas al intervenir indebida-mente con el derecho de los empleados a organizarse. Por entender que no tenemos la prueba necesaria para decidir correctamente el conflicto jurisdiccional ante nos, devol-vemos el asunto a la Junta para que oportunamente resuelva el planteamiento de campo ocupado según toda la prueba pertinente y al amparo de los criterios esbozados por la Junta Nacional de Relaciones del Trabajo (en adelante Junta Nacional) en los casos de patronos con vínculos gubernamen-tales. National Transportation Service, Inc., 240 N.L.R.B. 565 (1979).
Al enterarse que desde el 1ro de octubre de 1982 Gua-yama Health administraría las facilidades del Hospital de Area de Guayama, en virtud de un contrato otorgado con el Departamento de Salud de Puerto Rico, la Unión que repre-sentaba a los empleados del hospital comenzó un proceso de recolección de firmas para certificarse como representante de la Unidad. El enfermero Pablo Bermúdez fue uno de los “delegados” de la organización durante el proceso. El 15 de febrero de 1983 fue despedido supuestamente debido a los pobres resultados obtenidos en las evaluaciones efectuadas desde octubre. Tres (3) días después, Bermúdez presentó ante la Junta un cargo de práctica ilícita de trabajo contra la corporación. Alegó que la razón de su despido se debió a sus *149actividades gremiales como recolector de firmas para orga-nizar una unión.
La Oficial Examinadora nombrada por la Junta emitió un informe el 16 de septiembre de 1985, en el cual recomendaba que se ordenara la reinstalación de Bermúdez y se prohi-biera a la corporación intervenir con las actividades gre-miales de sus empleados. El 27 de noviembre de 1985 la Junta emitió una decisión y orden en la que adoptaba el in-forme de la Oficial Examinadora. Es de esta decisión que la corporación recurre ante nos.
HH
Al resolver la controversia pendiente partimos de la premisa de que nos encontramos ante un problema complejo, cuyos contornos son difíciles de definir. En el campo laboral, la doctrina de campo ocupado es un área, por definición, susceptible de propiciar conflictos de jurisdicción entre las esferas federales y las agencias del Estado Libre Asociado de Puerto Rico. Véase D. Fernández y C. Romany, Derecho Laboral: Casos y Materiales, Río Piedras, Ed. U.P.R., 1987, T. 1, págs. 134-326. En lo posible nos debe animar el deseo de evitar estos conflictos “ahí donde las circunstancias demuestran que no es necesario que ocurra tal choque si se aplica un buen discernimiento”. P.R. Telephone. Co. v. J.R.T., 92 D.P.R. 257, 270 (1965).
La jurisdicción de los foros concernidos está definida por los estatutos federales y los puertorriqueños, y no debemos remitir una controversia al foro federal si podemos cumplir con nuestra función judicial responsablemente. La determinación inicial de cuál foro tiene jurisdicción sobre una petición de certificación o una querella sometida por una de las partes es una cuestión de derecho que requiere una investigación cuidadosa de los hechos de cada caso. La experiencia, tanto aquí como en Estados Unidos, confirma que “la *150naturaleza del derecho reclamado y el contexto histórico de cada controversia son cruciales para determinar cuándo un estado puede actuar legítimamente, ya sea legislativa, judicial o administrativamente, con respecto a determinada ma-teria de relaciones laborales”. (Traducción nuestra.) Employment Coordinator Sec. LR 12,261.1, págs. 102, 261.
Con el propósito de asegurar la uniformidad en la reglamentación de materias obrero-patronales, la Ley Federal de Relaciones del Trabajo (en adelante Ley Federal), 29 U.S.C. see. 141 et seq., otorga jurisdicción exclusiva a la Junta Nacional en asuntos de prácticas ilícitas y representación. Pradco Caribe, Inc. v. Tapia, 116 D.P.R. 121, 125-126 (1985); San Diego Unions v. Garmon, 359 U.S. 236 (1959). Sin embargo, la aplicación de la ley y, por ende, el ejercicio de esta jurisdicción están limitados por disposiciones estatutarias y administrativas. La Junta Nacional tan sólo ejercerá su jurisdicción sobre aquellas empresas que afectan el comercio interestatal y cumplen con los criterios estatutarios que limitan el alcance de la Ley Federal. Véanse: 29 U.S.C. sec. 152; 29 U.S.C. sec. 164; Fernández y Romany, op. cit, págs. 55-56. Por ejemplo, la See. 2(2) de la Ley Federal ex-presamente excluye de la jurisdicción de la Junta Nacional a cualquier subdivisión política del Gobierno. 29 U.S.C. sec. 152(2). Además, la Sec. 14(c) de la Ley Federal faculta a la Junta Nacional a publicar directrices jurisdiccionales y a declinar ejercer su jurisdicción cuando a base de éstas entiende que el efecto de la empresa sobre el comercio interestatal no es suficientemente sustancial. 29 U.S.C. sec. 164(c). Véase Fernández y Romany, op. cit., pág. 56.
Como la Ley Federal excluye de su aplicación a las entidades gubernamentales, la Junta Nacional no tiene jurisdicción sobre sus asuntos laborales. Por ello, cuando se trata de una entidad privada que mantiene lazos con el Go-*151bierno, la Junta Nacional ha desarrollado algunos criterios para decidir si la vinculación es tan estrecha que la priva de jurisdicción. Desde la decisión de National Transportation Service, Inc., supra, la Junta Nacional ha utilizado el criterio general de “control sobre las condiciones de trabajo” para determinar si una entidad que mantiene lazos con el Go-bierno puede considerarse “patrono” para efectos de la ley. De acuerdo con este criterio lo importante no es la relación que existe entre la entidad y el Gobierno, o la naturaleza de la empresa, sino el grado de control que mantiene la entidad sobre las condiciones de trabajo y otras materias laborales. La empresa debe poder negociar con los representantes de sus obreros independientemente de la influencia del Go-bierno.
Al aplicar estos criterios, la Junta ha considerado, entre otras circunstancias: (1) la forma en que se incorpora la entidad; (2) la composición de su Junta de Directores; (3) los propósitos expresos de la entidad al incorporarse; (4) su estructura decisional y la influencia del Gobierno sobre el reclutamiento y retención de sus directores y funcionarios; (5) el origen y la naturaleza de sus fondos; (6) la forma de pago a los obreros; (7) el sistema de cobro por los servicios prestados; (8) la relación entre la entidad y los empleados del Gobierno; (9) los propósitos del Gobierno al contratar con la entidad; (10) el control de la entidad sobre las facilidades que opera, y (11) el grado de independencia de la entidad en cuanto a la toma de decisiones sobre contratación de personal y expansión de servicios.
En fin, la determinación de si una entidad es un agente de gobierno e ipso jure excluida del alcance de la Junta Nacional depende de un estudio exhaustivo de los ingredientes que caracterizan cada caso. Véanse, por ejemplo: Youth Guidance Center, 263 N.L.R.B. Núm. 146, 111 *152L.R.R.M. 1242 (1982); New York Institute for the Education of the Blind, 254 N.L.R.B. Núm. 85, 106 L.R.R.M. 1113 (1981); Herbert Lipton Community Mental Health Center, 258 N.L.R.B. Núm. 5, 108 L.R.R.M. 1081 (1981).
Si la empresa no está sujeta a la Ley Federal, la Junta puede asumir jurisdicción al amparo de su propio estatuto. Junta Rel. del Trabajo v. I.L.A., 73 D.P.R. 616 (1952); Asoc. Empl. Bayamón Transit v. Junta Rel. Trabajo, 70 D.P.R. 292 (1949). Por lo tanto, antes de decidir si la Junta tiene jurisdicción sobre un asunto, es menester examinar las disposiciones estatutarias que limitan el ejercicio de su autoridad. Fernández y Romany, op. cit., pág. 57.
r — I I — i 1 — 1
Ante nos Guayama Health sostiene que la decisión de la Junta debe ser revocada por carecer ésta de jurisdicción. Ar-gumenta que ese foro administrativo no puede asumir juris-dicción sin que medie una renuncia expresa de jurisdicción de la Junta Nacional. Por lo tanto, el problema que se nos presenta es determinar si un tribunal o una agencia estatal puede asumir jurisdicción para resolver si una entidad es un “patrono”, según la definición de la Ley Federal, en ausencia de una decisión inicial de la Junta Nacional.
Anteriormente hemos afirmado la facultad de este Tribunal y de la Junta para resolver controversias sobre la jurisdicción local, a la luz de las guías jurisdiccionales adoptadas por la Junta Nacional, sin que se requiera una decisión anterior por ésta última. Véase J.R.T. v. Milares Realty, Inc., 90 D.P.R. 844, 857 esc. 14 (1964). Además, en el caso de autos no nos encontramos ante una situación en que la Junta Nacional no se haya expresado en el pasado. Ante una situación de hechos similar a la presente, en una petición de certificación de los empleados del Hospital de Área de Yauco, el *153Director Regional de la Junta determinó que la empresa que operaba la institución bajo contrato con el Departamento de Salud era un agente del Gobierno excluida de su jurisdicción por mandato de ley. Específicamente, y al amparo de los cri-terios de National Transportation Service, Inc., supra, exa-minó el grado de control gerencial y fiscal ejercido por el Departamento de Salud sobre la empresa y la naturaleza de sus operaciones. Asociación de Servicios Médicos Hospita-larios de Yauco, Inc. and Unidad Laboral de Enfermeros y Enfermeras Profesionales de Puerto Rico, Caso Núm. 24-RC-6594 de 24 de abril de 1981. Anejo 1, págs. 1-2.
En su extensa y bien fundamentada decisión, el Director Regional concluyó que la Asociación de Servicios Médicos Hospitalarios de Yauco no era un patrono de acuerdo con la Ley Federal según cuatro (4) factores principales: (1) el hospital ofrecía servicios a pacientes indigentes de acuerdo con las normas de elegibilidad y calidad establecidas por el Go-bierno; (2) estaba subsidiado con fondos públicos; (3) estaba sujeto a control operacional y presupuestario por parte del Gobierno, y (4) estaba sujeto, igualmente, a control gerencial por el Departamento de Salud. (1)
*154De estas conclusiones se desprende que la determinación estuvo fundamentada en una extensa prueba documental so-bre el control real y efectivo ejercido por el Departamento de Salud sobre la gerencia de la empresa. En el caso de autos, cualquier conclusión sobre el grado de independencia gerencial dependerá de unas determinaciones particulares sobre estos extremos.
Un examen de la decisión de la Junta Nacional en el caso de Yauco y de otras análogas, en las cuales la Junta Nacional ha aplicado los criterios rectores de National Transportation Service, Inc., supra, revela que hay suficientes antece-dentes judiciales y administrativos para que la Junta resuelva inicialmente el planteamiento jurisdiccional sin ne-cesidad de que medie previamente una renuncia expresa de la Junta Nacional.
Sin embargo, de los autos no surge que la Junta permi-tiera a las partes aportar prueba sobre el grado de control ejercido por el Departamento de Salud sobre la empresa que administraba el hospital. La Junta limitó su análisis del plan-teamiento jurisdiccional a unas breves referencias al caso anterior de J.R.T. v. Asoc. Servs. Médicos Hosp., 115 D.P.R. 360 (1984). El asunto requiere una mayor consideración por el foro administrativo y una investigación más cuidadosa del grado de control efectivamente ejercido por el Departa-mento de Salud sobre el hospital.
*155En estas circunstancias, procede que revoquemos la deci-sión de la Junta y devolvamos el caso para que nuevamente examine el planteamiento jurisdiccional. Su próxima inter-vención no debe limitarse a un análisis comparativo de los contratos suscritos por Guayama Health y el de la Asocia-ción de Servicios Médicos Hospitalarios de Yauco. La contro-versia requiere un estudio a fondo tanto del contrato entre ellos como de la relación que realmente se ha desarrollado entre las partes.
Aunque el contrato entre Guayama Health y el Departa-mento de Salud no es idéntico al de la Asociación de Servi-cios Médicos Hospitalarios de Yauco, ambos son muy pareci-dos en cuanto al grado de control gerencial que retiene el Departamento de Salud sobre la empresa.
Por ejemplo, el Departamento de Salud conserva control sobre la preparación y aprobación del presupuesto de la em-presa. La fuente principal de fondos de la empresa es el De-partamento de Salud y parte de su personal continúa adscrito a la Administración de Facilidades y Servicios de Salud (A.F.A.S.S.). Los fondos así asignados son depositados en un banco designado por el Departamento de Salud y es a éste a quien se le acreditan los intereses devengados en la cuenta. La corporación debe someter un informe trimestral de todas sus operaciones para la aprobación del departa-mento. Éste audita las operaciones fiscales de la corporación y es el que tiene el poder decisivo sobre el sistema de conta-bilidad de la empresa. Por último, todo el sistema de personal, incluyendo las clasificaciones y las escalas salariales, tiene que ser previamente aprobado por el Departamento de Salud.
No obstante este análisis preliminar, el récord no permite concluir si Guayama Health es un “patrono” o una entidad pública de acuerdo con la ley. Corresponde que devolvamos este caso a la Junta para que las partes aporten prueba so-bre todos estos extremos, de modo que ese foro administra-*156tivo resuelva si tiene jurisdicción sobre esta controversia al amparo de los criterios esbozados por la Junta Nacional.
El Juez Asociado Señor Negrón García concurre con el resultado con opinión escrita. El Juez Asociado Señor Rebo-llo López disiente con opinión escrita, a la cual se une el Juez Asociado Señor Ortiz.
—O—

(1) En su decisión, el Director Regional de la Junta de Relaciones del Tra-bajo de Puerto Rico señaló:
“Al determinar si una entidad es una subdivisión política dentro de la Sec-ción 2(2) de la Ley, la Junta ha establecido que determinará si el patrono cumple con la definición de ‘patrono’ en la Sección 2(2) de la ley y, si así fuera, determi-nará si el Patrono tiene suficiente control sobre las condiciones de trabajo de sus empleados, que le permita negociar con una organización laboral que los repre-sente. National Transportation Service, Inc., 240 NLRB 565 (1979). Y, de acuerdo con lo señalado por el Tribunal Supremo, la Junta considerará si dicha entidad es una de dos cosas: ‘(1) creada por el [E]stado, para constituir un depar-tamento o una rama administrativa del [GJobierno, o (2) ‘administrada por indivi-duos que son responsables a oficiales públicos o al electorado general...’ NLRB v. The Natural Gas Utility District at Hawkins County, Tennessee, 402 U.S. 600 (1971). En el récord está claro que en este caso el manejo por el Patrono de la instalación pública se limita principalmente a proveer servicios médicos especia-lizados y servicios de hospital a pacientes indigentes que residen en la ‘zona de *154Yauco’, sujeto al sistema de servicios de salud pública del gobierno local; el Pa-trono trabaja con fondos públicos; y está sujeto al control minucioso de sus opera-ciones y presupuesto de parte del gobierno del Estado Libre Asociado de Puerto Rico. Más aún, como ‘el Estado, a fin de cuentas ejerce un control significativo sobre ... los gastos [del Patrono] por razón de requerírsele que someta presu-puestos con antelación al año fiscal y estar sujeto a los procedimientos de audito-ría,’ determinó que el Patrono en este caso es un agente del Estado Libre Asociado de Puerto Rico y, por lo tanto, desestimaré la petición. The New York Institute for the Education of the Blind, 254 NLRB Núm. 85. En vista de lo cual, encuentro que es innecesario determinar las cuestiones levantadas sobre la uni-dad en este caso.” (Traducción nuestra.) Anejo 1, pág. 2.